NON-FINAL OFFICE ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
I.	Acknowledgements
The instant application has an actual filing date of August 2, 2019.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
The instant application is a continuation of Reissue App. 15/000,917 (now U.S. Reissued Patent RE47,565), and is a reissue application of U.S. Pat. 9,077,589.  The ’589 patent issued from App. 14/192,136, filed February 27, 2014, as a continuation of App. 12/913,119, filed on October 27, 2010 (now Pat. 8,693,571).  Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File provisions do not apply. Instead, the earlier First to Invent provisions apply.
The ’589 patent issued with claims 1-21, which were reissued in U.S. Reissued Pat. RE47,565, and are canceled in this proceeding.  New claims 22-41 are pending.
II.	Application Data Sheet
The Application Data Sheet is objected to because it fails to additionally indicate that the instant application is a reissue of App. 14/192,136 (U.S. Pat. 9,077,589) in the Domestic Benefit/National Stage Information section.

III.	Claim Rejections – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 31 and 32 recite the limitation "the radio device" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim.
IV.	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-27, 30-38, 40, and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Reissued Patent RE47,565 in view of Applicant’s Admitted Prior Art. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 22-27 and 30 differ from claims 1-7 of the ’565 patent, respectively, by additionally reciting “a radiofrequency power amplifier coupled to the signal processing chain, the radiofrequency power amplifier being configured to transmit the SC-DCT OFDM signal.” 
As noted in the preamble of claim 1 of the ’565 patent, the purpose of the transmitter circuit is to generate an OFDM signal for transmission.  The patent owner acknowledges in the underlying patent in this proceeding (U.S. Pat. 9,077,589) that it has been known that prior art transmission of OFDM relies 
In addition to the differences noted above for parent claim 22, claim 31 additionally recites, “wherein the radio device is a mobile terminal.” In addition to the differences noted above for parent claim 22, claim 32 additionally recites, “wherein the radio device is configured to operate in a Long Term Evolution (LTE) network or an LTE-Advanced network.”  The patent owner acknowledges in the underlying patent in this proceeding that it has been known that OFDM signals have been used in LTE and LTE-Advanced mobile communication systems.  See ’589 patent at col. 1, lines 24-35.  It would have been obvious to utilize an OFDM signal transmitter circuit within an LTE or LTE-Advanced mobile communication system to realize the claimed functionality within a well-known and standardized system. 
Claims 33-38 differ from claims 8-13 of the ’565 patent, respectively, by additionally reciting “transmitting the SC-DCT OFDM signal to a receiver.”
As noted in the preamble of claim 8 of the ’565 patent, the purpose of the recited method is to generate an OFDM signal for transmission. Thus, the step of “transmitting the SC-DCT OFDM signal to a receiver” is merely a necessary further step to realize this stated purpose.  The patent owner acknowledges in the underlying patent in this proceeding (U.S. Pat. 9,077,589) that it has been known to transmit OFDM signals to a receiver as part of a communication system.  See, e.g., ’589 patent at col. 1, lines 16-49.  It would have been obvious to include the step of transmitting the generated signal to a receiver in order to realize a fully functional communication system. 
In addition to the differences noted above for parent claim 33, claim 40 additionally recites, “wherein S>1.”  This claim essentially recites a method that parallels the functional features of the transmitter circuit recited in claim 30 (noted above as not patentably distinct from claim 7 of the ’565 
In addition to the differences noted above for parent claim 33, claim 41 additionally recites, “wherein transmitting the SC-DCT OFDM signal comprises transmitting the SC-DCT OFDM signal in a Long Term Evolution (LTE) network or an LTE-Advanced network.”
The patent owner acknowledges in the underlying patent in this proceeding that it has been known that OFDM signals have been used in LTE and LTE-Advanced communication systems.  See ’589 patent at col. 1, lines 24-35.  It would have been obvious to utilize a OFDM signal transmitter circuit within an LTE or LTE-Advanced communication system to realize the claimed functionality within a well-known and standardized system.
V.	Allowable Subject Matter
Claims 28, 29, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   These claims recited combinations of elements that are deemed patentably distinct from the claims of U.S. Reissued Patent RE47,565, identified above in the double patenting rejection.
Claims 22-27, 30-38, 40, and 41 are rejected under the doctrine of nonstatutory double patenting, as set forth above. Claims 31 and 32 are further rejected under 35 U.S.C. § 112, as set forth above. However, these claims (as best understood) appear to be otherwise allowable over the prior art.
The prior art of record fails to teach or fairly suggest mapping the M input subcarriers to even-numbered or odd-numbered ones of the 2M output subcarriers, in dependence on an even/odd shift control signal applied to each of the series DCT precoder stages, in combination with the remaining limitations of independent claim 22.

VI.	Conclusion
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,077,589 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC B KISS whose telephone number is (571)272-3699.  The examiner can normally be reached on Mon - Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric B. Kiss/Patent Reexam Specialist, Art Unit 3992                                                

Conferees: 

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                           
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992